MEMORANDUM **
Laurence A. Neuton appeals pro se the district court’s orders affirming a bankruptcy court’s orders relating to his Chapter 13 case. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo the district court’s decisions on appeal from a bankruptcy court; we review the bankruptcy court’s conclusions of law de novo and its factual findings for clear error. United States v. Fowler (In re Fowler), 394 F.3d 1208, 1212 (9th Cir.2005). We review for abuse of discretion the bankruptcy court’s decision to dismiss. Leavitt v. Soto (In re Leavitt), 171 F.3d 1219, 1223 (9th Cir.1999). We affirm.
The bankruptcy court did not abuse its discretion in dismissing Neuton’s Chapter 13 case where the five-year term of Neuton’s proposed plan of reorganization expired without confirmation. See 11 U.S.C § 1322(d) (a plan may not provide for payments over a period longer than five years); 11 U.S.C. § 1307(c) (a Chapter 13 petition may be dismissed for cause). The bankruptcy court also properly dismissed Neuton’s complaint seeking division of a trust.
We are not persuaded by Neuton’s remaining contentions on appeal.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.